Citation Nr: 0807517	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the 
thoracolumbar spine (spine disability).  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1984 
December 2004.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, among other things, denied 
service connection for a left foot disability and granted 
service connection and assigned a 10 percent disability 
rating for degenerative joint disease of the thoracolumbar 
spine, effective from January 1, 2005  

A personal hearing before a Veterans Law Judge at the RO was 
scheduled for July 11, 2007, but the veteran failed to appear 
at the hearing.  

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Prior to December 10, 2005, the veteran's disability of 
degenerative joint disease of the thoracolumbar spine (spine 
disability) was manifested by painful, albeit full, range of 
motion.  

2.  From December 10, 2005, the veteran's spine disability 
has been manifest by forward flexion of 90 degrees and a 
combined range of motion of 240 degrees, with no neurological 
involvement, no incapacitating episodes, no muscle spasm, no 
guarding, no abnormal gait, and no abnormal spinal contour.  

3.  The veteran's spine disability has generally been 
manifest by a mild degree of limitation in joint function 
secondary to pain, but none due to fatigue, weakness, or lack 
of endurance following repetitive use; there are no flare-
ups; and the veteran is able to perform the normal activities 
of daily life.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7 (2007).  

2.  A separate rating of 10 percent, and no higher, for 
degenerative joint disease of the thoracolumbar spine prior 
to December 10, 2005, is warranted (apart from the 10 percent 
rating assigned for arthritis of the knees and a left ankle 
fracture).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, prior to December 10, 2005, the veteran's degenerative 
joint disease of the thoracic spine disability was rated at 
10 percent as part of a group of arthritic joints and from 
that date, was given a separate 10 percent rating.  Since the 
record fails to establish entitlement to a rating higher than 
10 percent for the entire period, staged ratings are not 
warranted here.    

Separate rating warranted

For the period prior to December 10, 2005, the RO assigned a 
10 percent rating for a combination of the veteran's 
arthritic joints pursuant to Diagnostic Code 5010.   
38 C.F.R. § 4.71a (ratings for acute, subacute and chronic 
diseases of the musculoskeletal system), Diagnostic Code 5010 
(criteria for rating arthritis due to trauma, substantiated 
by X-ray findings).  The X-ray evidence shows that before 
December 10, 2005, the veteran had arthritis in his thoracic 
spine, his left ankle, and both knees.  At the September 2004 
C&P examination, he had full range of motion with respect to 
each joint.  He complained of having upper back pain for the 
past seven years at an intensity of 7 out of 10 that lasted 4 
to 7 days.  A May 2004 report of medical assessment shows 
that during service, an examiner found the veteran to have 
mechanical upper back pain.  

Diagnostic Code 5010 provides that arthritis due to trauma 
should be rated using the criteria for degenerative 
arthritis, found in Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
That diagnostic code provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(ratings for acute, subacute, or chronic diseases of the 
musculoskeletal system), Diagnostic Code 5003.  The dorsal 
spine is considered a minor joint group, while the ankle and 
each knee is considered a major joint.  38 C.F.R. § 4.45(f). 

As noted above, at the September 2004 examination, there were 
no findings of limitation of motion of the veteran's thoracic 
spine.  As a result, the RO established a rating for all of 
the arthritic joints that had full range of motion and 
assigned a 10 percent rating for the entire group of 
arthritic joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (in the absence of limitation of motion, a 10 percent 
rating is assigned upon X-ray evidence of arthritic 
involvement of 2 or more major joints or 2 or more minor 
joint groups).  

But that diagnostic code further provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  And with any form of arthritis, 
painful motion is an important factor of disability.  
38 C.F.R. § 4.59.  The intention of the schedule is to 
recognize painful motion with joint pathology as productive 
of disability and to recognize an actually painful joint, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  In this regard, the 
regulations governing diseases and injuries of the spine 
provide that with respect to degenerative arthritis of the 
spine, the criteria of Diagnostic Code 5003 are also 
applicable.  38 C.F.R. § 4.71a (general rating formula for 
diseases and injuries of the spine), Diagnostic Code 5242 
(providing a reference to see also Diagnostic Code 5003).  

So, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion of a group of minor joints (such 
as the thoracic spine) caused by degenerative arthritis 
established by X-ray evidence, is deemed to be limited 
motion-even though there is no actual limitation of motion-
and entitled to a minimum 10 percent rating, per joint, 
combined under Diagnostic Code 5003.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 487-88 (1991).  

Although the veteran had full range of motion, the Board 
finds that even prior to December 10, 2005, his painful 
motion of the thoracolumbar spine warrants a separate rating 
of at least 10 percent for his degenerative joint disease of 
the thoracolumbar spine.  

Disability rating higher than 10 percent 

The veteran is herein granted a 10 percent rating prior to 
December 10, 2005, and in the January 2006 rating decision, 
was assigned a 10 percent rating for the thoracolumbar spine 
from December 10, 2005.  The Board will thus examine the 
criteria for ratings higher than 10 percent to see if a 
higher rating is warranted for any period since the claim was 
filed.  

Degenerative joint disease of the thoracolumbar spine is 
rated using the criteria found in 38 C.F.R. § 4.71a for the 
spine.  There are two formulas for rating spine disabilities: 
a formula for rating intervertebral disc syndrome (IDS) based 
on incapacitating episodes and a general formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

There is no evidence of intervertebral disc syndrome in the 
record.  No examiner has diagnosed that condition.  At the 
September 2004 compensation and pension (C&P) examination, 
there were no clinical findings with respect to the thoracic 
spine.  The December 2005 C&P examiner found no neurological 
manifestations of the veteran's disability.  The examiner 
recorded that the veteran described no numbness or tingling 
or shooting or other associated features or symptoms.  He 
found that the neurological examination was intact with 5/5 
sensation and 5/5 strength in both lower extremities and 
upper extremities bilaterally.  No incapacitating episodes 
were described.  Thus, the formula for rating IDS based on 
incapacitating episodes is not applicable here.  

Under the general formula for rating spine diseases and 
injuries, a 20 percent rating is available for: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

At the December 2005 C&P exam, the veteran's forward flexion 
measured 90 degrees.  Since that measurement is greater than 
60 degrees, an increased rating is not warranted based on 
that portion of the criteria.  The combined range of motion 
is the sum of the measurements for forward flexion (90 
degrees), extension (30 degrees), left and right lateral 
flexion (30 degrees each), and left and right rotation (30 
degrees each), which results in the combined range of motion 
of 240 degrees.  38 C.F.R. § 4.71a (note (2) following the 
general rating formula for diseases and injuries of the 
spine).  Since the veteran's combined range of motion is 
greater than 120 degrees, no increased rating is available 
under that portion of the criteria.  The veteran does not 
report muscle spasm or guarding and the examiners have not 
noted an abnormal gait or abnormal spinal contour.  Indeed, 
the August 2004 X-ray report reveals that the veteran has 
normal kyphosis of the thoracic spine.  Since none of the 
criteria for a 20 percent rating is established by the 
evidence in the record, no increased rating is warranted.  

And as discussed in the prior section, Diagnostic Code 5242 
provides that for degenerative arthritis of the spine, the 
criteria of Diagnostic Code 5003 should also be examined.  A 
20 percent rating is available under DC 5003 when there is no 
limitation of motion and there is X-ray involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Here, there is no 
evidence of occasional incapacitating exacerbations.  So no 
increased rating is warranted under Diagnostic Code 5003.  

Nor is a higher rating warranted on the basis of functional 
loss.  A disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  And the rating should 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

Here, the veteran reported there are no flare-ups of pain.  
Moreover, the veteran's functional loss is adequately 
compensated by the 10 percent rating because at both C&P 
examinations, the veteran had full range of motion, but with 
pain.  The September 2004 C&P examiner noted the veteran's 
pain was of an intensity of 7 out of ten, while the 
December 2005 C&P examiner recorded that the veteran reported 
constant pain of 5 out of 10.  Yet, even if the December 2005 
range of motion measurements of the onset of pain were used, 
a 20 percent rating would not be warranted.  The veteran's 
pain on forward flexion was at 80 degrees, which is 
significantly greater than the 60 degrees of limitation of 
flexion necessary for a 20 percent rating.  Similarly, if all 
the range of motion measurements at onset of pain were 
totaled for the veteran's combined range of motion, the sum 
would be 180 degrees, which also is considerably greater than 
the 120 degrees required for a 20 percent rating.  

The December 2005 examiner also determined that there was no 
limitation due to fatigue, weakness, or lack of endurance 
following repetitive use.  He noted that the veteran reported 
he could do normal activities, such as walking, transfers, 
eating, grooming, bathing, toileting, dressing, and usual 
occupations.  

The veteran argues that the December 2005 examiner failed to 
note his constant pain and stiffness and asserts that his 
impairment is constant.  But the C&P examiner did record that 
the veteran's pain was constant and that the veteran reported 
his pain had an intensity of 5 out of 10.  That examiner did 
not record that the veteran complained of stiffness, but as 
that is not one of the rating criteria for the back, the 
veteran's rating was not affected by that omission.  

Ratings higher than 20 percent are also not warranted on this 
record.  They require even more limited flexion or ankylosis.  
38 C.F.R. § 4.71a (rating criteria for the spine).  Since the 
schedular criteria for a rating higher than 10 percent are 
not met on this record , no rating higher than 10 percent is 
warranted.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The record showed that a separate rating of 
10 percent, and no higher, is required for the period prior 
to December 10, 2005.  But no evidence meets the criteria for 
a rating higher than 10 percent for any portion of the rating 
period.  The, the evidence against the claim is much greater 
than that in favor, and the reasonable doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  



Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records and by conducting two C&P 
examinations.  There are no outstanding requests for records.  


ORDER

An initial rating in excess of 10 percent for the disability 
of degenerative joint disease of the thoracolumbar spine is 
denied. 

A separate disability rating of 10 percent, and no higher, 
for the disability of degenerative joint disease of the 
thoracolumbar spine, for the period prior to December 10, 
2005, is granted (apart from the 10 percent rating assigned 
for arthritis of the knees and a left ankle fracture).   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

During service, the veteran reported left foot pain at his 
May 2004 examination.  The examiner recorded that he had left 
foot plantar fascitis.  The veteran filed a claim for VA 
benefits before he retired.  At his September 2004 C&P 
examination, the examiner diagnosed the veteran with left 
foot plantar fascitis.  Although no post-service examination 
was provided to the veteran, the RO determined that there was 
no evidence to show the in-service condition had not 
resolved.  Given that plantar fascitis was found at 
examinations four months apart, it appears he may have had a 
chronic condition during service.  The veteran is still 
complaining of pain in the left foot.  Of course, the veteran 
went to a podiatry clinic four months after service and 
reported that he had had a lesion on the bottom of his left 
foot for years.  He was referred to a surgeon, who determined 
that it was a suspicious nevus and recommended excision.  So, 
it is unclear from the record whether the veteran's left foot 
pain could be related to plantar fascitis or the nevus.  A 
medical examination is necessary to determine the current 
condition of the veteran's left foot and whether any 
diagnosis of the left foot is related to service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Moreover, the May 2005 surgeon's recommendation was that the 
nevus should be excised and the veteran mentioned in a 
May 2005 statement that he was about to have surgery on his 
left foot, but no surgical reports are in the record.  The 
veteran should be asked to identify all treatment records for 
his left foot and the RO/AMC should make arrangements to 
obtain those records.  

Finally, since the veteran has not been provided with notice 
of the evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), such notice 
should be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify where he 
was treated for any disorders of the left 
foot and make arrangements to obtain any 
identified records.  

3.  After the evidence obtained has been 
associated with the claims folder, make 
arrangements for the veteran to have an 
appropriate examination to determine the 
current condition of his left foot.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must: (a) identify all diagnoses of the 
left foot; and (b) for each diagnosis, 
provide an opinion whether it is at least 
as likely as not (that is, a 50 percent 
probability or greater) that the diagnosed 
disorder had its onset during active 
service or is related to any in-service 
finding or event.    

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


